       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


HAZELL BROOKS, et al.,

       Plaintiffs,

       v.                                       Civil Action No. 18-732 (CRC)

DISTRICT OF COLUMBIA,

       Defendant.


                     DEFENDANT’S OPPOSITION TO
            PLAINTIFFS’ MOTION FOR RELIEF FROM JUDGMENT

                                 INTRODUCTION

      On March 22, 2019, this Court dismissed plaintiffs’ lawsuit against defendant

District of Columbia (the District) challenging the administration of a District

program for visually-impaired commercial vendors. Plaintiffs later filed a Motion to

Alter or Amend Judgment, which this Court denied, and have since appealed their

case to the D.C. Circuit. That appeal remains pending. Nevertheless, plaintiffs have

now filed a Rule 60(b)(3) motion before this Court raising essentially the same

arguments this Court has already rejected. While this Court lacks jurisdiction to

grant plaintiffs’ motion, it can—and should—reject the motion on the merits for

failing to meet the high evidentiary burden required for Rule 60 motions.

                                  BACKGROUND

      Plaintiffs are three blind or visually-impaired participants in the District’s

Randolph-Sheppard Vending Facilities Program (RSVFP or Program). They filed suit

on April 4, 2018, challenging certain aspects of how the Program is administered. See
       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 2 of 10



Compl. [1]. The complaint outlined several claims purportedly arising under the

Americans with Disabilities Act (ADA), Rehabilitation Act, District of Columbia

Human Rights Act (DCHRA), and local common law. See id. After plaintiffs twice

amended their pleadings, the District moved to dismiss, arguing, among other things,

that plaintiffs failed to exhaust the administrative remedies available to them,

including the opportunity for an evidentiary hearing at the Office of Administrative

Hearings (OAH). Defs.’ Mot. to Dismiss [19] at 18-20.1 Plaintiffs responded that they

had no duty to exhaust, see Pls.’ Opp’n to Mot. to Dismiss [21] at 12-22, and

eventually argued in two supplemental briefs that the District’s administrative

exhaustion argument must be rejected because OAH has no jurisdiction to adjudicate

RSVFP grievances, see Pls.’ Praecipe Re. Mot. to Dismiss [28] at 1-2; Pls.’ Second

Praecipe Re. Mot. to Dismiss [30] at 1-5.

      On March 22, 2019, this Court granted the District’s motion to dismiss

plaintiffs’ Second Amended Complaint. According to the Court, although plaintiffs’

claims were “fram[ed] … under various anti-discrimination statutes, the substance

of their complaints concern[ed] the District’s administration of the [RSVFP],” and

plaintiffs were “required to litigate [such] claims through local administrative

processes before filing suit in federal court[.]” Mar. 22, 2019 Mem. Op. at 1. In

reaching this conclusion, the Court specifically rejected plaintiffs’ argument that

OAH lacked jurisdiction to hear RSVFP-related cases. See id. at 12.




1All page numbers referenced in electronically filed documents refer to the page
numbers assigned by the ECF electronic docket.
                                            2
       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 3 of 10



      Following dismissal of their claims, plaintiffs moved under Rule 59(e) to alter

or amend this Court’s March 22, 2019 judgment. Pls.’ Mot. to Alter or Amend J. [34].

Among other things, plaintiffs argued that OAH did not follow the proper procedures

in 2007 to establish jurisdiction over RSVFP grievances, and the Court’s holding

regarding OAH jurisdiction was thus incorrect as a matter of law. Id. at 6-11. The

Court denied that motion, disposing of plaintiffs’ renewed jurisdictional challenge as

an improper attempt to “relitigate old matters.” May 9, 2019 Order [37] at 2 (quoting

Leidos, Inc. v. Hellenic Republic, 881 F.3d 213, 217 (D.C. Cir. 2018)). Plaintiffs

appealed to the D.C. Circuit on June 7, 2019. See Notice of Appeal [38].2 That appeal

is currently pending as USCA Case No. 19-7074.

      On October 3, 2019, plaintiffs filed a motion in this Court seeking relief from

the March 22, 2019 dismissal order under Rule 60(b)(3). Pls.’ Mot. for Relief from J.

[40]. Plaintiffs allege that since the Court’s dismissal order, responses they have

received to several Freedom of Information Act (FOIA) requests establish that the

OAH Chief Administrative Law Judge (ALJ) never approved OAH’s continued

jurisdiction over RSVFP cases. Id. at 7-11. Plaintiffs contend that the responses they

received prove the District committed some combination of fraud, misrepresentation,

or misconduct when it cited to an OAH final order (M. F-G v. D.C. Dep’t on Disability

Servs., Rehab. Servs. Admin., No. DS-P-08-102477, 2009 WL 2491330, at *n.3 (D.C.




2 Although the Notice of Appeal in Civil Action No. 18-0732 was filed on June 7, 2019,
it was not docketed in ECF or e-served until July 26, 2019, apparently because of an
administrative error.
                                          3
       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 4 of 10



OAH July 7, 2009)) in briefs to this Court, representing that the OAH Chief ALJ

approved a request to continue adjudicating RSVFP cases.

                                 LEGAL STANDARD

      Rule 60(b)(3) allows either party to move the court to vacate a final judgment

or order on the basis of “fraud … , misrepresentation or misconduct by an opposing

party.” When considering a Rule 60(b)(3) motion, “a court must balance the interest

in justice with the interest in protecting the finality of judgments.” Summers v.

Howard Univ., 374 F.3d 1188, 1193 (D.C. Cir. 2004). Thus, the moving party must

establish both the alleged fraud, misrepresentation or misconduct, and “actual

prejudice” resulting from it. Id. Prejudice exists only where the conduct in question

“substantially … interfered with the aggrieved party’s ability fully and fairly to

prepare for and proceed to trial.” Almerfedi v. Obama, 904 F. Supp. 2d 1, 5 (D.D.C.

2012) (Almerfedi court’s emphasis) (quoting Anderson v. Cryovac, 862 F.2d 910, 923

(1st Cir. 1988)). The moving party bears the burden to make these showings by “clear

and convincing evidence.” Green v. Am. Fed’n of Labor & Cong. of Indus. Orgs., 811

F. Supp. 2d 250, 254 (D.D.C. 2011); Shepherd v. Am. Broadcasting Cos., Inc., 62 F.3d

1469, 1477 (D.C. Cir. 1995).

                                     ARGUMENT

 I.   The Court Lacks Jurisdiction to Grant Plaintiffs’ Rule 60(b) Motion.

      Plaintiffs’ motion faces a significant initial hurdle: this Court lacks jurisdiction

to grant the requested relief while plaintiffs’ appeal is pending. Filing an appeal

generally divests a trial court of jurisdiction over aspects of the case involved in the



                                           4
           Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 5 of 10



appeal. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per

curiam). Jurisdiction returns to the trial court only after the court of appeals issues

its mandate. United States v. DeFries, 129 F.3d 1293, 1302 (D.C. Cir. 1997). The

purpose of this rule is to ensure the trial and appellate courts do not “assert

jurisdiction over a case simultaneously.” Griggs, 459 U.S. at 58.

          A trial court thus has only three options, set forth in Federal Rule of Civil

Procedure 62.1, when presented with a motion barred by a pending appeal: “(1) defer

considering the motion; (2) deny the motion; or (3) state either that it would grant the

motion if the court of appeals remands for that purpose or that the motion raises a

substantial issue.” Fed. R. Civ. P. 62.1(a). The Court thus cannot grant plaintiffs’ Rule

60(b)(3) motion and, as explained below, should deny it outright.

    II.   Plaintiffs Have Not Established Fraud, Misrepresentation, or Misconduct, and
          Merely Seek to Relitigate an Issue this Court Has Already Rejected.

          Plaintiffs’ Rule 60(b) Motion should be denied on the merits because plaintiffs

cannot meet the demanding standard of Rule 60(b)(3)—to show, by clear and

convincing evidence, both (1) fraud, misrepresentation, or misconduct; and (2) actual

prejudice. According to plaintiffs, the District both “misled the court,” Pls.’ Mot. for

Relief from J. at 10, and “worked a fraud on the court,” id. at 11, by citing to M. F-G,

2009 WL 2491330, at *n.3, and thus taking the position that the OAH Chief ALJ

approved a request to continue adjudicating RSVFP cases.3 As noted, plaintiffs raise



3   For reference, the full quotation from M. F-G is as follows:

          The subject matter jurisdiction of OAH extends to “all cases to which
          [the OAH Establishment Act of 2001] applies.” D.C. Official Code § 2-
                                             5
       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 6 of 10



these allegations after recently receiving responses to FOIA requests related to OAH

jurisdiction over RSVFP matters. See Pls.’ Mot. for Relief from J. at 7-11.

      Plaintiffs’ allegations, whether of fraud, misrepresentation, or misconduct, are

wrong and unsupported. Plaintiffs infer from certain documents they received

through their FOIA requests (e.g., an unsigned memorandum of understanding

between OAH and the District’s Department on Disability Services (DDS) about

OAH’s authority to hear DDS matters, see id. at 8), and from certain classes of

documents for which nothing was produced (e.g., any OAH records related to the M.

F-G adjudication, see id. at 10), that the jurisdictional assertion in M. F-G must have

been false. But that is not a valid inference. These FOIA responses at most reflect

possible gaps in the District’s retention of records—a far cry from establishing fraud,

misrepresentation, or misconduct on the part of the District. See PETA v. U.S. Dep’t

of Health & Human Svcs., 226 F. Supp. 3d 39, 55-56 (D.D.C. 2017) (no clear and



      1831.02(a). The cases to which the OAH Act applies are enumerated in
      § 2-1831.03. That list includes adjudicated cases arising under the
      jurisdiction of the Department of Human Services (“DHS”). The
      Developmental Services Management Reform Act of 2006, D.C. Official
      Code §§ 7-761.01 et seq., established Respondent District of Columbia
      Department of Disability Services (“DDS”) as a new agency of District
      government. Section § 7-761.08(b), [sic] transferred management
      authority over the [Rehabilitation Services Administration] program
      from DHS to DDS, effective June 30, 2007. As of September 5, 2007,
      DDS indicated its intent to have OAH continue conducting hearings
      regarding the RSA program, and OAH’s Chief Administrative Law
      Judge approved this request pursuant to D.C. Official Code § 2-
      1831.03(c).

M. F-G, 2009 WL 2491330 at *n.3.



                                          6
        Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 7 of 10



convincing evidence of fraud where new evidence challenged but did not directly

contradict declarations proffered by defendants).4

      More to the point, the District’s reliance on M. F-G—a valid, publicly accessible

OAH final order—was not fraud, misrepresentation or misconduct, in any sense. The

District at no time misrepresented the contents of the M. F-G order, nor did it proffer

to the Court anything other than its full, good-faith understanding of OAH’s

jurisdiction. At bottom, plaintiffs simply disagree with this Court’s conclusion that

OAH has jurisdiction to hear RSVFP cases. Repackaged legal arguments, however,

do not justify relief under Rule 60(b)(3). Where an issue has previously been raised

and rejected, a party “cannot re-litigate the merits of that issue by claiming [the

opposing party] committed ‘fraud’ by arguing their case.” PETA, 226 F. Supp. 3d at

56; see also Bennett v. United States, 530 F. Supp. 2d 340, 342-43 (D.D.C. 2008)

(rejecting plaintiff’s Rule 60(b)(3) argument that defendant “‘misrepresented’ [the]

Court’s subject matter jurisdiction” on grounds that such contentions “merely repeat

legal arguments already made … and rejected by this Court”); Am. Cetacean Soc’y v.

Smart, 673 F. Supp. 1102, 1105 (D.D.C. 1987) (“A motion for relief from judgment on

the ground of misrepresentation will be denied if it is merely an attempt to relitigate

the case.”); Welzel v. United States, Civil Action No. 06-838 (RBW), 2008 WL

3972043, at *2 (D.D.C. Aug. 27, 2008) (rejecting Rule 60(b)(3) claim where party



4 The letters OAH sent with its FOIA productions also suggest that other relevant
records may exist and could be identified through more narrowly tailored requests.
See Ex. 3 to Pls.’ Mot. for Relief from J. [40-3] at 3; Ex. 5 to Pls.’ Mot. for Relief from
J. [40-5] at 2. In other words, other relevant documents might exist that plaintiffs
simply have not obtained.
                                            7
       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 8 of 10



asserted fraud “based solely on the allegedly erroneous legal arguments for dismissal

articulated by the defendant in its motion to dismiss”).

      Plaintiffs have argued repeatedly throughout this litigation that OAH lacks

jurisdiction to hear RSVFP grievances. See Pls.’ Praecipe Re. Mot. to Dismiss at 1-2;

Pls.’ Mot. to Amend J. at 6; Pls.’ Mot. for Relief from J. at 2-5. That, however, is a

legal argument—one that this Court has both rejected and declined to reconsider

post-dismissal. See Mem. Op. Re. Mot. to Dismiss [31] at 12-13; Order Denying Mot.

to Am. J. [37] at 1-2. Plaintiffs cannot now get a third bite at the apple simply by

couching the same argument in different terms. Their inferential argument falls well

short of clear and convincing evidence that the District engaged in any fraud,

misrepresentation, or misconduct.

                                    CONCLUSION

      For the foregoing reasons, the Court should deny plaintiffs’ Motion for Relief

from Judgment.

Dated: October 24, 2019.                      Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              TONI MICHELLE JACKSON
                                              Deputy Attorney General
                                              Public Interest Division

                                              /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Chief, Equity Section

                                              /s/ Micah Bluming
                                              MICAH BLUMING [1618961]
                                              MATTHEW R. BLECHER [1012957]

                                          8
Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 9 of 10




                                  Assistant Attorneys General
                                  441 Fourth Street, N.W., Suite 630 South
                                  Washington, D.C. 20001
                                  Phone: (202) 724-7272
                                  Email: micah.bluming@dc.gov

                                  Counsel for Defendant




                              9
       Case 1:18-cv-00732-CRC Document 43 Filed 10/24/19 Page 10 of 10



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 HAZELL BROOKS, et al.,

       Plaintiffs,

       v.                                          Civil Action No. 18-732 (CRC)

 DISTRICT OF COLUMBIA,

       Defendant.


                                        ORDER

      Upon consideration of Plaintiffs’ Motion for Relief from Judgment (Motion),

defendant’s opposition, and the entire record, it is:

      ORDERED that the Motion is DENIED.




 Dated: ______________
                                  THE HONORABLE CHRISTOPHER R. COOPER
                                       Judge, United States District Court
                                          for the District of Columbia
